                                                                              J S -6
 1
 2
 3
 4
 5
 6
 7
                                UNITED STATES DISTRICT COURT
 8                             CENTRAL DISTRICT OF CALIFORNIA
 9     JOSE ESTRADA                               Case: 2:21‐cv‐01702‐RGK‐SK
10                Plaintiff,                      ORDER
11        v.
12     ATLANTWHIT, LLC, a California Limited
13     Liability Company;
       SKECHERS U.S.A., INC., a
14     Delaware Corporation

15                Defendant.

16
17
18                                     ORDER
19
            Pursuant to F.R.CIV.P.41 (a)(2), the entire case is hereby ordered dismissed
20
21   without prejudice.

22
23
24   Dated: June 2, 2021
                                   HONORABLE R. GARY KLAUSNER
25                                 UNITED STATES DISTRICT JUDGE
26
27
28


                                             1

     Notice for Dismissal                            Case: 2:21‐cv‐01702‐RGK‐SK
